Opinion by
Cole, J.
The merchandise was classified and claimed dutiable at the same rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing v. United States (31 C. C. P. A. 43, C. A. D. 247). In accordance with stipulation of counsel and on the authority of said cited case the merchandise at bar, found to contain salt, was therefore excluded from paragraph 5. The protest was sustained to this extent. From the uncontradicted testimony that the oil in question serves only as a medium in which to pack the ducks and that after they are sold the oil is thrown away, the ducks were held dutiable on the net weight thereof. Citing Von Bremen v. United States (57 Treas. Dec. 679, T. D. 44000).